In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-20-00273-CV

IN THE INTEREST OF Z.R., A CHILD           §   On Appeal from the 211th District Court

                                           §   of Denton County (20-2590-211)

                                           §   October 1, 2020

                                           §   Memorandum Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the operative documents in this case and holds that

the attempted appeal should be dismissed. It is ordered that the appeal is dismissed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel